Citation Nr: 9907851	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1947 to February 
1950 and from February 1952 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case in September 1998 for further 
development.  The RO has attempted to comply with the remand 
instructions and has returned the case to the Board.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's asbestosis is currently manifested by a 
Forced Vital Capacity (FVC) that is 70 percent of predicted, 
a Forced Expiratory Volume after one second (FEV1)/FVC 
(FEV1/FVC) ratio that is 104 percent of predicted; mild 
reduction in FEV1; and a possible mild restrictive component; 
without dyspnea on exertion or moderate symptoms. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for asbestosis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97 Diagnostic Code 6833 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the veteran 
served in the U.S. Navy as an airplane mechanic both aboard 
ship and on land for an extensive period of time which 
resulted in unprotected exposure to asbestos fibers.  

On VA evaluation in March 1995, the veteran reported a 
chronic cough with clear sputum production for several 
months.  On examination, the lungs were clear to 
auscultation.  The report of VA pulmonary function testing 
revealed a mild restrictive defect.  The veteran's Forced 
Expiratory Volume (FEV) 73 percent of predicted and FEV1/FVC 
was 104 percent of predicted.  Forced Vital Capacity (FVC) 
was 70 percent of predicted.  It was noted that the FEV1/FVC 
ratio was 104 percent of predicted, which was interpreted as 
normal.  The results revealed overall mild ventilatory 
impairment.  A chest X-ray revealed extensive calcification 
that was consistent with prior asbestos exposure.  

In a September 1995 rating decision, the RO granted service 
connection for asbestos and assigned a 10 percent evaluation 
based on the March 1995 VA examination.   

Private medical records dated from 1989 to March 1995 are 
negative for a diagnosis of pulmonary disease. 

In a September 1995 statement, Richard Felt, M.D., reported 
that computed axial tomography scans conducted in August 1995 
revealed pleural plagues that were compatible with asbestos 
related pleural disease and interstitial changes compatible 
with scarring or pulmonary fibrosis in the bases which could 
be compatible with asbestosis.  A chest fluoroscopy showed 
lung densities consistent with pleural disease.  A report of 
the CT scan accompanying Dr. Felt's statement showed 
impressions of calcified and non-calcified pleural plaques 
bilaterally with no effusions.  It was also noted that there 
could be some slight pulmonary fibrosis.

The veteran was accorded a VA examination in November 1998.  
It was noted that the veteran had significant medical issues 
unrelated to asbestos, including a number of cerebrovascular 
accidents, resulting in dementia and unresponsiveness.  There 
was no clear history of dyspnea on exertion.  It was noted 
that following the veteran's strokes, he had an increased 
frequency in cough.  

Pulmonary function studies were ordered, but were unable to 
be accomplished because of the degree of the veteran's 
cooperation required for the test.  The veteran was 
reportedly cooperative to the extent he was capable.  
However, it was impossible to obtain spirometry, diffusing 
capacity, lung volumes, or any other additional evaluation.  
Chest X-rays revealed extensive pleural calcification 
consistent with asbestos related disease.

The diagnosis was pleural asbestos-related plague with 
pleural calcifications.  The examiner reported that there did 
not appear to be any clear-cut evidence for restrictive lung 
disease or other complications of asbestos.  He also reported 
that asbestos pleural plagues rarely in and of themselves 
contribute to disability.  The examiner noted that it was 
impossible to determine a degree of disability related to the 
veteran's lung disease due to the profound nature of his 
other medical problems.  However, the March 1995 examination 
revealed only a mild degree of impairment that could be 
attributed to asbestos.  

Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 96-947 (U.S. Vet. App. Jan. 20, 
1999).

In his March 1999 written brief presentation, the veteran's 
representative argues that the RO has not complied with the 
Board's September 1998 remand instructions and therefore, the 
case must be remanded.  The representative points out that a 
pulmonary function test was requested in the Board's remand, 
and that on VA examination such a study could not be 
completed.  The examination report shows that the testing 
could not be completed because the veteran was unable to 
cooperate with the testing due to significant medical 
illnesses not related to asbestosis.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, the RO and the 
VA medical center attempted to afford the veteran the 
necessary pulmonary function test in accordance with the 
Board's remand.  These attempts were frustrated by the 
veteran's medical condition.  Where compliance with the 
instructions contained in a remand is dependent on the 
veteran's cooperation, and the veteran is unable to provide 
that cooperation, VA does not have any additional obligation 
to assist with the development of the claim.  See Fossie v. 
West, 96-1695 (U.S. Vet. App. March 5, 1999) (per curiam) (en 
banc).  In this case there is no indication that the veteran 
is now able to cooperate with a pulmonary function test.  
Accordingly, an additional remand for such a test would be 
pointless.

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 
(1998), and they are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998).

The evaluation assigned for a service-connected disability is 
established by comparing the findings with the criteria in 
the VA's Schedule for Rating Disabilities (Schedule). 38 
C.F.R., Part 4.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where the issue is entitlement to a higher initial rating, VA 
is required to consider the applicability of "staged 
ratings."  That is, the Board must consider whether there 
was any period subsequent to the effective date of the grant 
of service connection when the veteran would have been 
entitled to an evaluation in excess of that assigned by the 
RO.  Fenderson.

In Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after the claim 
has been filed or reopened before administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Thus, the rating criteria in effect prior to October 
7, 1996, (the date of the change of regulations), and the 
rating criteria in effect thereafter, will be addressed in 
this decision. The criteria more favorable to the claimant 
will be applied.

In regard to the rating criteria in effect prior to October 
7, 1996, the veteran's asbestosis was rated by analogy to 
silicosis under Diagnostic Code 6801 of the Rating Schedule.  
Under Diagnostic Code 6801, a 10 percent evaluation is 
warranted where the condition is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent evaluation requires moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, which is confirmed by pulmonary function 
tests.  A 60 percent rating requires severe symptoms with 
extensive fibrosis and severe dyspnea on slight exertion with 
a corresponding ventilatory deficit confirmed by pulmonary 
function tests and with a marked impairment of health.  38 
C.F.R. Part 4, Diagnostic Code 6801 as in effect prior to 
October 7, 1996.

The amendments to the portion of the VA Schedule for Rating 
Disabilities that address the respiratory system that were 
effective October 7, 1996, added Diagnostic Code 6833, to 
evaluate asbestosis under the general rating formula for 
interstitial diseases. The new general rating formula for 
interstitial lung disease (Diagnostic Codes 6825 through 
6833) provides the following:

Under the new criteria, a 10 percent evaluation requires a 
forced vital capacity (FVC) of 75- to 80-percent predicted, 
or; diffusion capacity of the lung for carbon monoxide (DLCO) 
by the single breath method (SB) of 66- to 80-percent 
predicted, a 30 percent evaluation requires a FVC of 65 to 74 
percent predicted; or, DLCO (SB) of 56 to 65 percent of 
predicted.  When asbestosis is manifested by FVC of 50 to 64 
percent of predicted, or DLCO (SB) of 40-50 percent of 
predicted; or; maximum exercise capacity of 15 to 20 
ml/kg/min of oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is assigned.  38 C.F.R. § 
4.97, Diagnostic Code 6833.

Using the old criteria, the Board notes that the pulmonary 
function test does not confirm moderate ventilatory defect.  
In fact, the March 1995 pulmonary function test was 
interpreted as showing only mild ventilatory defect.  There 
have also been no findings of dyspnea on exertion or 
extensive fibrosis.  Thus, a rating in excess of 10 percent 
under the old criteria is not warranted.  

When applying the new criteria to the evidence, a rating of 
30 percent is warranted.  The March 1995 pulmonary function 
test showed that the veteran's FEV1 was 73 percent of 
predicted.  This falls within the criteria for a 10 percent 
rating (FEV1 that is 71 to 80 percent of predicted).  The 
veteran's FEV1/FVC ratio was interpreted as normal.  However, 
the veteran's FVC on that pulmonary function test was 70 
percent.  This finding falls within the criteria for a 30 
percent evaluation under the new criteria (FVC that is 65 to 
74 percent of predicted).

Considering the applicability of "staged ratings" in this 
case, the veteran would meet the criteria for a 30 percent 
evaluation as of the effective date of the new rating 
criteria.  38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. 
§ 3.114 (1998).  

Accordingly, the evidence establishes that the veteran is 
entitled to a 30 percent rating for the service-connected 
asbestosis.  There is no evidence that the veteran met the 
criteria for a 30 percent rating under the old criteria at 
any time during the course of this appeal.  There is also no 
evidence of pulmonary function that meets the criteria for an 
evaluation in excess of 30 percent under the new criteria.  
Thus, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1998); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An evaluation of 30 percent is granted for asbestosis, 
subject to the laws and regulations governing the effective 
date of monetary awards.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 1 -


- 1 -


